Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The preamble of the claims stated that only the device is being claimed, while the limitations “a cavity between the horizontal arm and the top portion of the wall is formed”, as set forth in claim 1, and “a cavity between the vertical arm and the front face portion of the wall is formed”, as set forth in claim 10, appears to be claiming a combination with the wall, thus boundary of what is being sought for protection is unclear.
       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


          Claim(s) 10, 11 and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sherman (10,238,889).
Sherman shows;
10.    A device comprising:
        an angular body comprising a horizontal arm (150) and a vertical arm (152) configured for being positioned perpendicularly to one another and connected at an overlapping portion (at 162, 164) therebetween, wherein:
       the horizontal arm comprising a horizontal engagement platform (142) to be mounted on a top portion of a wall erected uprightly;
      the vertical arm comprising a vertical engagement platform (144) to be adjoined to a front face portion of the wall, the vertical engagement platform extending along the vertical arm from an end opposing the overlapping portion to a 
       the angular body further comprising an aperture (aperture in anchor flange 160) adapted to accommodate a suspension cable; and,
      a width adjusting member (122) capable of being fixated to the horizontal arm at one of a plurality of predetermined locations, the width adjusting member being further configured to accommodate a clamping member (182) having an opposing engagement plate (134) substantially parallel to the vertical engagement platform (see Fig. 6A) and adapted to be adjoined to a rear face portion of the wall, the opposing engagement plate being selectively movable towards and away from the rear face portion to allow for selective fastening and unfastening of the device to the wall.
11.    The device of Claim 10, wherein the aperture in the angular body is located at an upper portion of the vertical arm proximally to the overlapping portion.
17.    The device of Claim 10, wherein the clamping member comprises a screw able threaded rod (222) to which the opposing engagement plate is connected at one end and having a gripping handle provided at another end.
          Claim(s) 10 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ubinana (EP 1,683,930)).
Ubinana shows;

        an angular body comprising a horizontal arm (3) and a vertical arm (5) configured for being positioned perpendicularly to one another and connected at an overlapping portion ((horizontal arm ( 3) overlap the end of vertical arm 5)) therebetween, wherein:
       the horizontal arm comprising a horizontal engagement platform (inner bottom of arm (3)) to be mounted on a top portion of a wall erected uprightly;
      the vertical arm comprising a vertical engagement platform (the inner portion of arm 5 that is facing width adjustment member 7) to be adjoined to a front face portion of the wall, the vertical engagement platform extending along the vertical arm from an end opposing the overlapping portion to a point spaced from the horizontal arm, whereby a cavity between the vertical arm and the front face portion of the wall is formed;
       the angular body further comprising an aperture (aperture in anchor flange 160) adapted to accommodate a suspension cable; and,
      a width adjusting member (122) capable of being fixated to the horizontal arm at one of a plurality of predetermined locations, the width adjusting member being further configured to accommodate a clamping member (182) having an opposing engagement plate (134) substantially parallel to the vertical engagement platform (see Fig. 6A) and adapted to be adjoined to a rear face portion of the wall, .
       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

       Claims 1-5, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sherman (10, 238, 899) in view of Lin (8,322,697).
      Sherman shows;
1.    A device comprising:
      an angular body comprising a horizontal arm (150) and a vertical arm (152) configured for being positioned perpendicularly to one another and connected at an overlapping portion (at 162, 164) therebetween, wherein:
     the horizontal arm comprising a horizontal engagement platform (142) to be mounted on a top portion of a wall erected uprightly, the horizontal engagement platform spaced from the vertical arm, whereby a cavity between the horizontal arm and the top portion of the wall is formed;
      the vertical arm comprising a vertical engagement platform (144) to be adjoined to a front face portion of the wall;

      and,
      a width adjusting member capable (182) of being fixated to the horizontal arm at one of a plurality of predetermined locations, the width adjusting member being further configured to accommodate a clamping member (222, 224) having an opposing engagement plate (134) substantially parallel to the vertical engagement platform and adapted to be adjoined to a rear face portion of the wall, the opposing engagement plate being selectively movable towards and away from the rear face portion to allow for selective fastening and unfastening of the device to the wall.
   Sherman does not show his horizontal engagement platform extending along the horizontal arm from an end opposing the overlapping portion.
      Lin shows a horizontal arm (41) comprising a horizontal engagement platform (45) extending from an end of the arm and spaced from a vertical arm (note Fig.4).
     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the horizontal engagement platform (142) of Sherman to extend from the end of his arm, as taught by Lin, to provide an extended object engagement surface.

2.    The device of Claim 1, wherein the aperture in the angular body is located at an upper portion of the vertical arm proximally to the overlapping portion.
3.    The device of Claim 1, wherein the aperture in the angular body is located at an end of the horizontal arm protruding beyond the overlapping portion.
4.    The device of Claim 1, wherein the aperture in the angular body is located at the overlapping portion.
8.    The device of Claim 1, wherein the clamping member comprises a screw able threaded rod to which the opposing engagement plate is connected at one end and having a gripping handle provided at another end.
9.    The device of Claim 1, wherein the vertical engagement platform extending along the vertical arm from an end opposing the overlapping portion to a point .
      Claims 1-5, 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laundry (2016/0194890) in view of Arnall (9,079,636) and Lin (8,322,697).
      Laundry shows;
1.    A device comprising:
      an angular body comprising a horizontal arm (30) and a vertical arm (36) configured for being positioned perpendicularly to one wherein:
       the vertical arm comprising a vertical engagement platform (64) to be adjoined to a front face portion of the wall;
      the angular body further comprising an aperture (at 79) adapted to accommodate a suspension cable;
      and,
      a width adjusting member (18, 26) capable of being fixated to the horizontal arm at one of a plurality of predetermined locations, the width adjusting member being further configured to accommodate a clamping member (24) having an opposing engagement plate (58) substantially parallel to the vertical engagement platform and adapted to be adjoined to a rear face portion of the wall, the opposing engagement plate being selectively movable towards and away from the 
     Landry does not show an overlapping portion, and the horizontal arm comprising a horizontal engagement platform to be mounted on a top portion of a wall erected uprightly.
   Arnall shows an overlapping portion (at 48) between horizontal arm (46) and a vertical arm (32).
 Lin shows a horizontal arm (44) comprising a horizontal engagement platform (46).
     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Landry for his unitary frame horizontal and vertical arms to comprise an overlapping portion, as taught by Arnall, to enable a nodular constructed frame, and further to have provided Landry’s horizontal arm with a horizontal engagement platform, as taught by Lin, to provide his arm with an object engagement surface.
   With respect to the positioning of the aperture, as set forth in claims 2-4, at the time of the invention, one of ordinary skill in the art would have good reason to pursue the known options within his or her technical grasp, as the selected placement of the aperture was one of a finite number of available option depending a desired anchor location depending on a desired anchor.  Such a combination, to 
2.    The device of Claim 1, wherein the aperture in the angular body is located at an upper portion of the vertical arm proximally to the overlapping portion.
3.    The device of Claim 1, wherein the aperture in the angular body is located at an end of the horizontal arm protruding beyond the overlapping portion.
4.    The device of Claim 1, wherein the aperture in the angular body is located at the overlapping portion.
5.    The device of Claim 1, wherein the width adjusting member is positioned in an angle of less than 90 degrees relatively to the horizontal arm (see Figs. 2 and3).
7.    The device of Claim 1, wherein the horizontal arm comprises a plurality of apertures (38) disposed along a longitudinal axis thereof and configured to accommodate a laterally inserted bolt, wherein the plurality of predetermined locations at which the width adjusting member is capable of being fixated to the horizontal arm are congruent with the positions of the plurality of apertures.
9.    The device of Claim 1, wherein the vertical engagement platform extending along the vertical arm from an end opposing the overlapping portion to a point .
      Claims 10-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laundry (2016/0194890) in view of Arnall (9,079,636) and Lin (8,322,697).
      Laundry shows;
10.    A device comprising:
        an angular body comprising a horizontal arm (30) and a vertical arm (36) configured for being positioned perpendicularly to one another, 
     wherein:
      the vertical arm comprising a vertical engagement platform (64) to be adjoined to a front face portion of the wall, the vertical engagement platform extending along the vertical arm from an end opposing the horizontal arm overlapping to a point spaced from the horizontal arm, whereby a cavity between the vertical arm and the front face portion of the wall is formed;
       the angular body further comprising an aperture (at 79) adapted to accommodate a suspension cable; and,
      a width adjusting member (at 26, 18) capable of being fixated to the horizontal arm at one of a plurality of predetermined locations, the width adjusting member being further configured to accommodate a clamping member (24) having an opposing engagement plate (58) substantially parallel to the vertical engagement 
      Landry does not show an overlapping portion, and the horizontal arm comprising a horizontal engagement platform to be mounted on a top portion of a wall erected uprightly.
   Arnall shows an overlapping portion (at 48) between horizontal arm (46) and a vertical arm (32).
 Lin shows a horizontal arm (44) comprising a horizontal engagement platform (46).
     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Landry for his unitary frame horizontal and vertical arms to comprise an overlapping portion, as taught by Arnall, to enable a nodular constructed frame, and further to have provided Landry’s horizontal arm with a horizontal engagement platform, as taught by Lin, to provide his arm with an object engagement surface.
   With respect to the positioning of the aperture, as set forth in claims 11-13, at the time of the invention, one of ordinary skill in the art would have good reason to pursue the known options within his or her technical grasp, as the selected 
 11.    The device of Claim 10, wherein the aperture in the angular body is located at an upper portion of the vertical arm proximally to the overlapping portion.
12.    The device of Claim 10, wherein the aperture in the angular body is located at an end of the horizontal arm protruding beyond the overlapping portion.
13.    The device of Claim 10, wherein the aperture in the angular body is located at the overlapping portion.
14.    The device of Claim 10, wherein the width adjusting member is positioned in an angle of less than 90 degrees relatively to the horizontal arm (see Figs. 2 and 3).
16.    The device of Claim 10, wherein the horizontal arm comprises a plurality of apertures disposed along a longitudinal axis thereof and configured to accommodate a laterally inserted bolt, wherein the plurality of predetermined locations at which the width adjusting member is capable of being fixated to the horizontal arm are congruent with the positions of the plurality of apertures.
     
s 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koneval (2011/0048851) in view of Lin (8,322,697).
      Koneval shows;
1.    A device comprising:
      an angular body comprising a horizontal arm (301) and a vertical arm (extending downwardly from 308) configured for being positioned perpendicularly to one another and connected at an overlapping portion (at 308) therebetween, wherein:
           the vertical arm comprising a vertical engagement platform (at 315, 314) to be adjoined to a front face portion of the wall;
      the angular body further comprising an aperture (aperture 350) adapted to accommodate a suspension cable;
      and,
      a width adjusting member (302) capable of being fixated to the horizontal arm at one of a plurality of predetermined locations, the width adjusting member being further configured to accommodate a clamping member (344) having an opposing engagement plate (supporting 338)) substantially parallel to the vertical engagement platform and adapted to be adjoined to a rear face portion of the wall, the opposing engagement plate being selectively movable towards and away from 
   Koneval does not show a horizontal engagement platform extending along the horizontal arm from an end opposing the overlapping portion.
      Lin shows a horizontal arm (44) comprising a horizontal engagement platform (46) extending from an end of the arm and spaced from a vertical arm (41).
     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a horizontal engagement platform, as taught by Lin, to the horizontal arm of Koneval to provide an extended object engagement surface thereon.
6.    The device of Claim 1, wherein the width adjusting member further comprises a support member (322) of a triangular shape configured for engagement with the horizontal engagement platform at a point where the width adjusting member is fixated to the horizontal arm.
       Claims 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koneval (2011/0048851) in view of Lin (8,322,697).
      Koneval shows;
10.    A device comprising:
      an angular body comprising a horizontal arm (301) and a vertical arm (extending downwardly from 308) configured for being positioned perpendicularly to one another and connected at an overlapping portion (at 308) therebetween, wherein:
           the vertical arm comprising a vertical engagement platform (at 315, 314) to be adjoined to a front face portion of the wall;
      the angular body further comprising an aperture (aperture 350) adapted to accommodate a suspension cable;
      and,
      a width adjusting member (302) capable of being fixated to the horizontal arm at one of a plurality of predetermined locations, the width adjusting member being further configured to accommodate a clamping member (344) having an opposing engagement plate (supporting 338)) substantially parallel to the vertical engagement platform and adapted to be adjoined to a rear face portion of the wall, the opposing engagement plate being selectively movable towards and away from the rear face portion to allow for selective fastening and unfastening of the device to the wall.
   Koneval does not show a horizontal engagement platform extending along the horizontal arm from an end opposing the overlapping portion.
      Lin shows a horizontal arm (44) comprising a horizontal engagement platform (46) extending from an end of the arm and spaced from a vertical arm (41).
     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a horizontal engagement platform, as taught by Lin, to the horizontal arm of Koneval to provide an extended object engagement surface thereon.
15.    The device of Claim 10, wherein the width adjusting member further comprises a support member (322) of a triangular shape configured for engagement with the horizontal engagement platform at a point where the width adjusting member is fixated to the horizontal arm.
      Claims 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ubinana (EP 1,683,930) in view of Lin (8,322,697).
      Ubinana shows;
1.    A device comprising:
      an angular body comprising a horizontal arm (3) and a vertical arm (5) configured for being positioned perpendicularly to one another and connected at an overlapping portion (inner side of arm 3 overlapping inner attached end of arm 5) therebetween, wherein:
      the angular body further comprising an aperture (aperture in flange 12) adapted to accommodate a suspension cable;
      and,
      a width adjusting member (at 2) capable of being fixated to the horizontal arm at one of a plurality of predetermined locations, the width adjusting member being further configured to accommodate a clamping member (7) having an opposing engagement plate (side of member 7 facing arm 5) substantially parallel 
   Ubinana does not show a horizontal engagement platform extending along the horizontal arm from an end opposing the overlapping portion, and the vertical engagement platform.
      Lin shows a horizontal arm (44) comprising a horizontal engagement platform (46) extending from an end of the arm and spaced from a vertical arm (41) and the vertical arm having a vertical engagement platform (45) extending from an end of the arm and spaced from the horizontal arm.
     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the horizontal and vertical arms of Ubinana with engagement platforms, as taught by Lin, to provide an object engagement surface.
6.    The device of Claim 1, wherein the width adjusting member further comprises a support member (14) of a triangular shape configured for engagement with the horizontal engagement platform at a point where the width adjusting member is fixated to the horizontal arm.
s 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ubinana (EP 1,683,930) in view of Lin (8,322,697).
      Ubinana shows;
10.    A device comprising:
      an angular body comprising a horizontal arm (3) and a vertical arm (5) configured for being positioned perpendicularly to one another and connected at an overlapping portion (inner side of arm 3 overlapping inner attached end of arm 5) therebetween, wherein:
      the angular body further comprising an aperture (aperture in flange 12) adapted to accommodate a suspension cable;
      and,
      a width adjusting member (at 2) capable of being fixated to the horizontal arm at one of a plurality of predetermined locations, the width adjusting member being further configured to accommodate a clamping member (7) having an opposing engagement plate (side of member 7 facing arm 5) substantially parallel to the vertical arm and adapted to be adjoined to a rear face portion of the wall, the opposing engagement plate being selectively movable towards and away from the rear face portion to allow for selective fastening and unfastening of the device to the wall.

      Lin shows a horizontal arm (44) comprising a horizontal engagement platform (46) extending from an end of the arm and spaced from a vertical arm (41) and the vertical arm having a vertical engagement platform (45) extending from an end of the arm and spaced from the horizontal arm.
     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the horizontal and vertical arms of Ubinana with engagement platforms, as taught by Lin, to provide an object engagement surface.
15.    The device of Claim 10, wherein the width adjusting member further comprises a support member (14) of a triangular shape configured for engagement with the horizontal engagement platform at a point where the width adjusting member is fixated to the horizontal arm.
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN CONSTANTINE CHIN-SHUE whose telephone number is (571)272-6828.  The examiner can normally be reached on Mon-Fri 8.00-5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 28800.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALVIN C CHIN-SHUE/Primary Examiner, Art Unit 3634